By the Court.
It has been repeatedly decided by this court, that a decree of the probate court, within its proper sphere of jurisdiction, is equally conclusive, as that of any court of general common law jurisdiction, and entitled to the same presumptions in its favor. The matter of appointing and removing administrators is a matter exclusively within the jurisdiction of that court,S and if noth- j ing more appeared in regard to the appointment of a new administrator, than the fact, it must be presumed that a vacancy occurred, in some legal mode, unless the contrary appear upon the face of *306the decree. Here it appears to have been upon the resignation of the former administrator, without assigning the ground of the resignation. As the decree was not appealed, frpm, we must .premise itjvas jupgn .some sufficient and legal .ground. A decree of this kind cannot be attacked in this collateral manner, more than any other judgment. This is not a matter in which the defendant has any interest, except to have the judgment a bar to any future suit.
The entry in the county court of the name of the second administrator, is matter of course; it is a thing which -the county court could not legally refuse. And it is not important, that he should be designated de bonis non. Every administrator, after the first, is so in fact, and it is not important it should so appear of record.
The Compiled Statutes, Ch. 47, Sec. 4,.expressly provides, that “ certificates of probate, of administration, &c., may be given in evidence and have the same effect, as the letter of administration,” i. e. it is sufficient to prove the appointment of the administrator, and that is all that is necessary in the present case. The rest, as we have seen, is matter of intendment, and legal presumption.
Judgment affirmed.